DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on May 5, 2021.
Claims 1, 4, 7, and 16 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed May 5, 2021 has been entered.  Claims 1–20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 10–15 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmick et al., U.S. Patent App. No. 2013/0073463 (“Dimmick”) in view of Lin, U.S. Patent App. No. 2015/0149308 (“Lin”) and Ecker et al., U.S. Patent App. No. 2019/0188705 (“Ecker”).
For claim 4, Dimmick teaches:
A method, comprising (¶ 8: example methods):
determining, via at least one of one or more computing devices, that a payee entity has been designated as a trusted beneficiary . . . by a particular payment issuer (¶ 38: party, such as merchant, designated as trusted by issuer).
Dimmick does not teach: for a particular payment instrument issued by a particular payment issuer; generating, via at least one of the one or more computing devices, a user interface that facilitates a user selection of one of a plurality of payment instruments associated with a user account, the plurality of payment instruments including the particular payment instrument, the user interface differentiating the particular payment instrument based at least in part on the payee entity being designated as the trusted beneficiary for the particular payment instrument; and refraining from 
	Lin, however, teaches:
generating, via at least one of the one or more computing devices, a user interface that facilitates a user selection of one of a plurality of payment instruments associated with a user account, the plurality of payment instruments including the particular payment instrument, the user interface differentiating the particular payment instrument based at least in part on the payee entity being designated as the trusted beneficiary for the particular payment instrument (Fig. 1, ¶ 10: user interface displaying all credit cards and designating one card that is recommended with the particular merchant). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick by adding the user interface presentation from Lin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating choosing a beneficial card—by displaying a recommended card—a benefit explicitly disclosed by Lin (¶ 1–2: cards provide various benefits, which users may be unaware of; ¶ 3: invention provides recommendation for users of card to use).
The combination of Dimmick and Lin does not teach: for a particular payment instrument issued by a particular payment issuer; and refraining from redirecting, via at least one of the one 
Ecker, however, teaches:
for a particular payment instrument issued by a particular payment issuer (¶ 42–43: pre-authorization for respective payment cards); and
refraining from redirecting, via at least one of the one or more computing devices, a client device to communicate with a system of the particular payment issuer in response to usage of the particular payment instrument having a designation of the payee entity as the trusted beneficiary for the particular payment instrument (¶ 69, 72, 42: pre-authorization so that authorized without communicating with issuer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick, and the user interface presentation in Lin by adding the pre-authorization from Ecker.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing latency associated with authorization—by reducing need for issuer approval—a benefit explicitly disclosed by Ecker (¶ 3–4: payment network security requirements increases latency of authorization processes; ¶ 7: invention in part involves pre-authorization database).  Dimmick, Lin, and Ecker are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these methods together.
For claim 10, Dimmick, Lin, and Ecker teach all the limitations of claim 4 above, and Dimmick further teaches:
The method of claim 4, wherein determining that the payee entity has been designated as the trusted beneficiary for the particular payment instrument issued by the particular payment issuer further comprises receiving data from the particular payment issuer in response to a user designating the payee entity as the trusted beneficiary through a network site of the particular payment issuer (¶ 13: verified enrollment response received from issuer computer).
For claim 11, Dimmick, Lin, and Ecker teach all the limitations of claim 4 above, and Lin further teaches:
The method of claim 4, wherein the user interface differentiates the particular payment instrument based at least in part on indicating a preferred status for the particular payment instrument (Fig. 1, ¶ 10: credit card identified as recommended).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick and the pre-authorization in Ecker by adding the user interface presentation from Lin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating choosing a beneficial card—by displaying a recommended card—a benefit explicitly disclosed by Lin (¶ 1–2: cards provide various benefits, which users may be unaware of; ¶ 3: invention provides recommendation for users of card to use).  Dimmick, Lin, and Ecker are all related to 
For claim 12, Dimmick, Lin, and Ecker teach all the limitations of claim 11 above, and Lin further teaches:
The method of claim 11, wherein the preferred status is indicated by at least one of: a badge icon or a textual description (Fig. 1, ¶ 10: text describing recommended status).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick and the pre-authorization in Ecker by adding the user interface presentation from Lin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating choosing a beneficial card—by displaying a recommended card—a benefit explicitly disclosed by Lin (¶ 1–2: cards provide various benefits, which users may be unaware of; ¶ 3: invention provides recommendation for users of card to use).  Dimmick, Lin, and Ecker are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 13, Dimmick, Lin, and Ecker teach all the limitations of claim 4 above, and Lin further teaches:
The method of claim 4, wherein the user interface differentiates the particular payment instrument based at least in part on prioritizing the particular payment instrument ahead of another payment instrument in a listing of the plurality of payment instruments within the user interface (Fig. 1, ¶ 10: recommended credit card at top of interface list).
(¶ 1–2: cards provide various benefits, which users may be unaware of; ¶ 3: invention provides recommendation for users of card to use).  Dimmick, Lin, and Ecker are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 14, Dimmick, Lin, and Ecker teach all the limitations of claim 4 above, and Lin further teaches:
The method of claim 4, wherein the user interface differentiates the particular payment instrument based at least in part on showing the particular payment instrument and hiding another payment instrument in a listing of the plurality of payment instruments within the user interface (Fig. 4, ¶ 13: interface window only showing recommended credit card).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick and the pre-authorization in Ecker by adding the user interface presentation from Lin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating choosing a beneficial card—by displaying a recommended card—a benefit explicitly disclosed by Lin (¶ 1–2: cards provide various benefits, which users may be unaware of; ¶ 3: invention provides recommendation for users of card to use).  Dimmick, Lin, and Ecker are all related to 
For claim 15, Dimmick, Lin, and Ecker teach all the limitations of claim 4 above, and Lin further teaches:
The method of claim 4, wherein the user interface differentiates the particular payment instrument based at least in part on automatically selecting the particular payment instrument as a default payment instrument (Fig. 4, ¶ 13: recommended credit card automatically selected for payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick and the pre-authorization in Ecker by adding the user interface presentation from Lin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating choosing a beneficial card—by displaying a recommended card—a benefit explicitly disclosed by Lin (¶ 1–2: cards provide various benefits, which users may be unaware of; ¶ 3: invention provides recommendation for users of card to use).  Dimmick, Lin, and Ecker are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmick et al., U.S. Patent App. No. 2013/0073463 (“Dimmick”) in view of Ramalingam et al., U.S. Patent No. 9,767,474 (“Ramalingam”); Carlson et al., U.S. Patent App. No. 2017/0068421 (“Carlson”); and Ecker et al., U.S. Patent App. No. 2019/0188705 (“Ecker”).

For claim 16, Dimmick teaches:
A system, comprising (¶ 59: example system):
at least one computing device (¶ 59: various devices); and
a payment handling service executable in the at least one computing device and operated for a payee entity, wherein when executed the payment handling service causes the at least one computing device to at least (¶ 59: merchant computer and authentication platform):
determine that a payment transaction for the payee entity involving . . . a particular payment issuer requires an authentication challenge by the particular payment issuer (¶ 158: payment authentication request for issuer server that is standard for payment devices);
in response to avoidance of the authentication challenge for the future payment transaction (¶ 38: designation as trusted party avoids further verification)
Dimmick does not teach: a particular payment instrument issued by a particular payment issuer; generate a first user interface that includes a second user interface generated by the particular payment issuer, the second user interface including the authentication challenge and a component that, when selected, causes the authentication challenge to be avoided for a future payment transaction for the payee entity, the first user interface including a recommendation to select the component; and refrain from redirecting a client device to communicate with a system of the particular payment issuer to complete the authentication challenge.



generate a first user interface that includes a second user interface generated by the particular payment issuer, the second user interface including the authentication challenge and a component that, when selected, causes the authentication challenge to be avoided for a future payment transaction for the payee entity (col. 30, lines 33–52: user interface with additional message to designate merchant as trusted merchant; col. 8, lines 27–56: trusted merchants require less authentication procedures). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick by adding the interface selection from Ramalingam.  Dimmick explains that a party can become trusted by various different methods (¶ 37: “Other embodiments may include other methods of being designated an issuer trusted party.”).  And, one of ordinary skill in the art would have been motivated to make this modification for the purpose of creating a more frictionless and secure transaction—by facilitating authentication—a benefit explicitly disclosed by Ramalingam (col. 1, lines 28–40: need for reducing transaction friction and improving security concerns; col. 8, lines 27–56: transaction facilitated by trusting merchants).
The combination of Dimmick and Ramalingam does not teach: a particular payment instrument issued by a particular payment issuer; the first user interface including a recommendation to select the component; and refrain from redirecting a client device to communicate with a system of the particular payment issuer to complete the authentication challenge.


the first user interface including a recommendation to select the component (¶ 9, 27, 29: application can provide tips for user, such as encouraging clicking certain icons).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick and the interface selection in Ramalingam by adding the interface tip from Carlson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of helping users make good decisions—a benefit explicitly disclosed by Carlson (¶ 9: icons can provide tips to guide users towards good decisions in real time).  Dimmick, Ramalingam, and Carlson are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and user friendly by combining these systems together.
The combination of Dimmick, Ramalingam, and Carlson does not teach: a particular payment instrument issued by a particular payment issuer; and refrain from redirecting a client device to communicate with a system of the particular payment issuer to complete the authentication challenge.
Ecker, however, teaches:
a particular payment instrument issued by a particular payment issuer (¶ 42–43: pre-authorization for respective payment cards); and 
refrain from redirecting a client device to communicate with a system of the particular payment issuer to complete the authentication challenge (¶ 69, 72, 42: pre-authorization so that authorized without communicating with issuer). 
(¶ 3–4: payment network security requirements increases latency of authorization processes; ¶ 7: invention in part involves pre-authorization database).  Dimmick, Ramalingam, Carlson, and Ecker are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
For claim 17, Dimmick, Ramalingam, Carlson, and Ecker teach all the limitations of claim 16 above, and Dimmick further teaches:
The system of claim 16, wherein when executed the payment handling service further causes the at least one computing device to at least: receive data from the particular payment issuer indicating that the authentication challenge will be avoided for the future payment transaction for the payee entity (¶ 37–38: issuer determines that merchant is trusted party).
Dimmick does not teach: the first user interface including a recommendation to select the component.
	Ramalingam, however, teaches:
store an indication in a data store that the payee entity is a trusted beneficiary for the particular payment instrument (col. 8, lines 1–26: list of trusted merchants is stored).
(¶ 37: “Other embodiments may include other methods of being designated an issuer trusted party.”).  And, one of ordinary skill in the art would have been motivated to make this modification for the purpose of creating a more frictionless and secure transaction—by facilitating authentication—a benefit explicitly disclosed by Ramalingam (col. 1, lines 28–40: need for reducing transaction friction and improving security concerns; col. 8, lines 27–56: transaction facilitated by trusting merchants).  Dimmick, Ramalingam, Carlson, and Ecker are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and user friendly by combining these systems together.
For claim 19, Dimmick, Ramalingam, Carlson, and Ecker teach all the limitations of claim 16 above, and Ramalingam further teaches:
The system of claim 16, wherein the second user interface is not modifiable by the payment handling service (col. 30, lines 33–52: merchant cannot modify this interface).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick, the interface tip in Carlson, and the pre-authorization in Ecker by adding the interface from Ramalingam.  Dimmick explains that a party can become trusted by various different methods (¶ 37: “Other embodiments may include other methods of being designated an issuer trusted party.”).  And, one of ordinary skill in the art would have been motivated to make this modification for the purpose of (col. 1, lines 28–40: need for reducing transaction friction and improving security concerns; col. 8, lines 27–56: transaction facilitated by trusting merchants).  Dimmick, Ramalingam, Carlson, and Ecker are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and user friendly by combining these systems together.
For claim 20, Dimmick, Ramalingam, Carlson, and Ecker teach all the limitations of claim 16 above, and Dimmick further teaches:
The system of claim 16, wherein the payment handling service is operated for a plurality of payee entities, and individual ones of the plurality of payee entities are capable of being designated as respective trusted beneficiaries for the particular payment instrument (¶ 37–38: various merchants can be designated as trusted).
Claims 7–9 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmick et al., U.S. Patent App. No. 2013/0073463 (“Dimmick”) in view of Lin, U.S. Patent App. No. 2015/0149308 (“Lin”); Ecker et al., U.S. Patent App. No. 2019/0188705 (“Ecker”); and Ramalingam et al., U.S. Patent No. 9,767,474 (“Ramalingam”).
For claim 7, Dimmick, Lin, and Ecker teach all the limitations of claim 4 above, and Lin further teaches:
The method of claim 4, further comprising: receiving, via at least one of the one or more computing devices, the user selection of the particular payment instrument that has been designated as the trusted beneficiary (¶ 12: user selects credit card based on interface).
(¶ 1–2: cards provide various benefits, which users may be unaware of; ¶ 3: invention provides recommendation for users of card to use).  Dimmick, Lin, and Ecker are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
The combination of Dimmick, Lin, and Ecker does not teach: after the user selection of the particular payment instrument that has been designated as the trusted beneficiary, refraining from redirecting a client device to receive an authentication challenge performed by the particular payment issuer that would be required had another one of the plurality of payment instruments that is not designated as the trusted beneficiary been selected.
	Ramalingam, however, teaches:
after the user selection of the particular payment instrument that has been designated as the trusted beneficiary, refraining from redirecting the client device to receive an authentication challenge performed by the particular payment issuer that would be required had another one of the plurality of payment instruments that is not designated as the trusted beneficiary been selected (col. 8, lines 27–56: trusted merchants require less authentication procedures).
(¶ 37: “Other embodiments may include other methods of being designated an issuer trusted party.”).  And, one of ordinary skill in the art would have been motivated to make this modification for the purpose of creating a more frictionless and secure transaction—by facilitating authentication—a benefit explicitly disclosed by Ramalingam (col. 1, lines 28–40: need for reducing transaction friction and improving security concerns; col. 8, lines 27–56: transaction facilitated by trusting merchants).  Dimmick, Lin, Ecker, and Ramalingam are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 8, Dimmick, Lin, Ecker, and Ramalingam teach all the limitations of claim 7 above, and Dimmick further teaches:
sent by the particular payment issuer to a communication channel (¶ 9, 38: authentications performed with issuer, but avoided for trusted merchants; ¶ 110: password sent over various channels).
Dimmick does not teach: The method of claim 7, wherein the authentication challenge corresponds to at least one of: a one-time password . . . associated with the particular payment instrument, or a biometric challenge initiated by the particular payment issuer.
	Ramalingam, however, teaches:
The method of claim 7, wherein the authentication challenge corresponds to at least one of: a one-time password . . . associated with the particular (col. 8, lines 27–56: additional authentications can include passwords).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick, the user interface presentation in Lin, and the pre-authorization in Ecker by adding the authentication from Ramalingam.  Dimmick explains that a party can become trusted by various different methods (¶ 37: “Other embodiments may include other methods of being designated an issuer trusted party.”).  And, one of ordinary skill in the art would have been motivated to make this modification for the purpose of creating a more frictionless and secure transaction—by facilitating authentication—a benefit explicitly disclosed by Ramalingam (col. 1, lines 28–40: need for reducing transaction friction and improving security concerns; col. 8, lines 27–56: transaction facilitated by trusting merchants).  Dimmick, Lin, Ecker, and Ramalingam are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 9, Dimmick, Lin, and Ecker teach all the limitations of claim 4 above.  The combination of Dimmick, Lin, and Ecker does not teach: The method of claim 4, wherein determining that the payee entity has been designated as the trusted beneficiary for the particular payment instrument issued by the particular payment issuer further comprises receiving data from the particular payment issuer in response to a successful payment transaction using the particular payment instrument, the data indicating that the payee entity has been designated as the trusted beneficiary.


The method of claim 4, wherein determining that the payee entity has been designated as the trusted beneficiary for the particular payment instrument issued by the particular payment issuer further comprises receiving data from the particular payment issuer in response to a successful payment transaction using the particular payment instrument, the data indicating that the payee entity has been designated as the trusted beneficiary (col. 8, lines 27–56: merchants trusted after conducting transaction with them).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick, the user interface presentation in Lin, and the pre-authorization in Ecker by adding the merchant trusting from Ramalingam.  Dimmick explains that a party can become trusted by various different methods (¶ 37: “Other embodiments may include other methods of being designated an issuer trusted party.”).  And, one of ordinary skill in the art would have been motivated to make this modification for the purpose of creating a more frictionless and secure transaction—by facilitating authentication—a benefit explicitly disclosed by Ramalingam (col. 1, lines 28–40: need for reducing transaction friction and improving security concerns; col. 8, lines 27–56: transaction facilitated by trusting merchants).  Dimmick, Lin, Ecker, and Ramalingam are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
Claims 1–3, 5, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmick et al., U.S. Patent App. No. 2013/0073463 (“Dimmick”) in view of Lin, U.S. Patent App. No. 2015/0149308 (“Lin”); Ramalingam et al., U.S. Patent No. 9,767,474 (“Ramalingam”); and 
For claim 1, Dimmick teaches:
A non-transitory computer-readable medium embodying a program executable in at least one computing device, wherein when executed the program causes the at least one computing device to at least (¶ 298: processor executing instructions from memory): 
determine that a payment transaction for a payee entity involving . . . a particular payment issuer requires an authentication challenge by the particular payment issuer (¶ 158: payment authentication request for issuer server that is standard for payment devices);
determine that the payee entity has been designated as a trusted beneficiary for the particular payment instrument (¶ 38: party, such as merchant, designated as trusted by issuer).
Dimmick does not teach: a particular payment instrument issued by a particular payment issuer; generate a first user interface that includes a second user interface generated by the particular payment issuer, the second user interface including the authentication challenge and a component that, when selected, causes the authentication challenge to be avoided for a future payment transaction for the payee entity by designating the payee entity as a trusted beneficiary, the first user interface including a recommendation to select the component; generate a third user interface that facilitates a user selection of one of a plurality of payment instruments associated with a user account, the plurality of payment instruments including the particular payment instrument, the third user interface differentiating the particular payment instrument based at least in part the payee 
	Lin, however, teaches:
generate a third user interface that facilitates a user selection of one of a plurality of payment instruments associated with a user account, the plurality of payment instruments including the particular payment instrument, the third user interface differentiating the particular payment instrument based at least in part the payee entity being designated as the trusted beneficiary for the particular payment instrument (Fig. 1, ¶ 10: user interface displaying all credit cards and designating one card that is recommended with the particular merchant).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick by adding the user interface presentation from Lin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating choosing a beneficial card—by displaying a recommended card—a benefit explicitly disclosed by Lin (¶ 1–2: cards provide various benefits, which users may be unaware of; ¶ 3: invention provides recommendation for users of card to use).
The combination of Dimmick and Lin does not teach: a particular payment instrument issued by a particular payment issuer; generate a first user interface that includes a second user interface generated by the particular payment issuer, the second user interface including the 
	Ramalingam, however, teaches:
generate a first user interface that includes a second user interface generated by the particular payment issuer, the second user interface including the authentication challenge and a component that, when selected, causes the authentication challenge to be avoided for a future payment transaction for the payee entity (col. 8, lines 27–56: trusted merchants require less authentication procedures) by designating the payee entity as a trusted beneficiary (col. 30, lines 33–52: user interface with additional message to designate merchant as trusted merchant).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick and the user interface presentation in Lin by adding the merchant trusting from Ramalingam.  Dimmick explains that a party can become trusted by various different methods (¶ 37: “Other embodiments may include other methods of being designated an issuer trusted party.”).  And, one of ordinary skill in the art would have been motivated to make this modification for the purpose of creating a more frictionless and secure transaction—by facilitating authentication—a benefit explicitly disclosed by Ramalingam (col. 1, lines 28–40: need for reducing transaction friction and improving security concerns; col. 8, lines 27–56: transaction facilitated by trusting merchants).  Dimmick, Lin, and Ramalingam are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these systems together.
The combination of Dimmick, Lin, and Ramalingam does not teach: a particular payment instrument issued by a particular payment issuer; the first user interface including a recommendation to select the component; and refrain from redirecting a client device to communicate with a system of the particular payment issuer in response to usage of the particular payment instrument having a designation of the payee entity as the trusted beneficiary for the particular payment instrument.
	Carlson, however, teaches:
the first user interface including a recommendation to select the component (¶ 9, 27, 29: application can provide tips for user, such as encouraging clicking certain icons).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick, the user interface presentation in Lin, and the merchant trusting in Ramalingam by adding the interface tip from Carlson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of helping users make good decisions—a benefit explicitly disclosed by Carlson (¶ 9: icons can provide tips to guide users towards good decisions in real time).  Dimmick, Lin, Ramalingam, and Carlson are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and user friendly by combining these systems together.

Ecker, however, teaches:
a particular payment instrument issued by a particular payment issuer (¶ 42–43: pre-authorization for respective payment cards); and
refrain from redirecting a client device to communicate with a system of the particular payment issuer in response to usage of the particular payment instrument having a designation of the payee entity as the trusted beneficiary for the particular payment instrument (¶ 69, 72, 42: pre-authorization so that authorized without communicating with issuer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick, the user interface presentation in Lin, the merchant trusting in Ramalingam, the interface tip in Carlson by adding the pre-authorization from Ecker.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing latency associated with authorization—by reducing need for issuer approval—a benefit explicitly disclosed by Ecker (¶ 3–4: payment network security requirements increases latency of authorization processes; ¶ 7: invention in part involves pre-authorization database).  Dimmick, Lin, Ramalingam, Carlson, and Ecker are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
For claim 2, Dimmick, Lin, Ramalingam, Carlson, and Ecker teach all the limitations of claim 1 above, and Dimmick further teaches:
The non-transitory computer-readable medium of claim 1, wherein when executed the program further causes the at least one computing device to at least: determine that a user of the user account meets a predefined criterion (¶ 37–38: determine whether parties meet criteria); and
wherein the first user interface includes the recommendation to select the component and the second user interface includes the component in response to determining that the user meets the predefined criterion (¶ 37–38: party allowed to be trusted only when criteria met).
For claim 3, Dimmick, Lin, Ramalingam, Carlson, and Ecker teach all the limitations of claim 1 above, and Lin further teaches:
The non-transitory computer-readable medium of claim 1, wherein the third user interface differentiates the particular payment instrument by including a badge icon adjacent to a representation of the particular payment instrument (Fig. 1, ¶ 10: recommended card includes icon).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick, the merchant trusting in Ramalingam, the interface tip in Carlson, and the pre-authorization in Ecker by adding the user interface presentation from Lin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating choosing a beneficial card—by displaying a recommended card—a benefit explicitly disclosed by Lin (¶ 1–2: cards provide various benefits, which users may be unaware of; ¶ 3: invention provides recommendation for users of card to use).  Dimmick, Lin, Ramalingam, Carlson, and Ecker are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and user friendly by combining these systems together.
For claim 5, Dimmick, Lin, and Ecker teach all the limitations of claim 4 above, and Dimmick further teaches:
payee entity (¶ 38: merchant may itself enroll to be trusted).
The combination of Dimmick, Lin, and Ecker does not teach: The method of claim 4, further comprising generating, via at least one of the one or more computing devices, a . . . user interface for rendering in association with a payment issuer user interface, the payment issuer user interface including an authentication challenge and a component that, when selected, designates the payee entity as the trusted beneficiary.
	Ramalingam, however, teaches:
The method of claim 4, further comprising generating, via at least one of the one or more computing devices, a . . . user interface for rendering in association with a payment issuer user interface, the payment issuer user interface including an authentication challenge and a component that, when selected, designates the payee entity as the trusted beneficiary (col. 30, lines 33–52: user interface with additional message to designate merchant as trusted merchant).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick, the user interface presentation in Lin, and the pre-authorization in Ecker by adding the merchant trusting from Ramalingam.  Dimmick explains that a party can become trusted by various different methods (¶ 37: “Other embodiments may include other methods of being designated an issuer trusted party.”).  And, one of ordinary skill in the art would have been motivated to make this modification for the purpose of creating a more frictionless and secure transaction—by facilitating authentication—a benefit explicitly disclosed by Ramalingam (col. 1, lines 28–40: need for reducing transaction friction and improving security concerns; col. 8, lines 27–56: transaction facilitated by trusting merchants).  Dimmick, Lin, Ecker, and Ramalingam are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
The combination of Dimmick, Lin, Ecker, and Ramalingam does not teach: the payee entity user interface including a recommendation to select the component.
	Carlson, however, teaches:
the payee entity user interface including a recommendation to select the component (¶ 9, 27, 29: application can provide tips for user, such as encouraging clicking certain icons).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick, the user interface presentation in Lin, the pre-authorization in Ecker, and the merchant trusting in Ramalingam by adding the interface tip from Carlson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of helping users make good decisions—a benefit explicitly disclosed by Carlson (¶ 9: icons can provide tips to guide users towards good decisions in real time).  Dimmick, Lin, Ecker, Ramalingam, and Carlson are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 6, Dimmick, Lin, Ecker, Ramalingam, Carlson teach all the limitations of claim 5 above, and Ramalingam further teaches:
The method of claim 5, wherein the payee entity is restricted from modifying the payment issuer user interface (col. 30, lines 33–52: merchant cannot modify this interface).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick, the user interface presentation in Lin, the pre-authorization in Ecker, and the interface tip in Carlson by adding the interface from Ramalingam.  Dimmick explains that a party can become trusted by various different methods (¶ 37: “Other embodiments may include other methods of being designated an issuer trusted party.”).  And, one of ordinary skill in the art would have been motivated to make this modification for the purpose of creating a more frictionless and secure transaction—by facilitating authentication—a benefit explicitly disclosed by Ramalingam (col. 1, lines 28–40: need for reducing transaction friction and improving security concerns; col. 8, lines 27–56: transaction facilitated by trusting merchants).  Dimmick, Lin, Ecker, Ramalingam, and Carlson are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 18, Dimmick, Ramalingam, Carlson, and Ecker teach all the limitations of claim 17 above.  The combination of Dimmick, Ramalingam, Carlson, and Ecker does not teach: wherein when executed the payment handling service further causes the at least one computing device to at least generate a third user interface that facilitates a user selection of one of a plurality of payment instruments associated with a user account, the plurality of payment instruments including the particular payment instrument, the third user interface differentiating the particular 
Lin, however, teaches:
The system of claim 17, wherein when executed the payment handling service further causes the at least one computing device to at least generate a third user interface that facilitates a user selection of one of a plurality of payment instruments associated with a user account, the plurality of payment instruments including the particular payment instrument, the third user interface differentiating the particular payment instrument based at least in part the payee entity being the trusted beneficiary for the particular payment instrument (Fig. 1, ¶ 10: user interface displaying all credit cards and designating one card that is recommended with the particular merchant).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issuer trusting in Dimmick, the interface tip in Carlson, the pre-authorization in Ecker, and the trusted merchant database in Ramalingam by adding the user interface presentation from Lin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating choosing a beneficial card—by displaying a recommended card—a benefit explicitly disclosed by Lin (¶ 1–2: cards provide various benefits, which users may be unaware of; ¶ 3: invention provides recommendation for users of card to use).  Dimmick, Ramalingam, Carlson, Ecker, and Lin are all related to transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and user friendly by combining these systems together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments (Remarks, page 12, ¶ 5–page 14, ¶ 1) filed May 5, 2021, with respect to claims 1–20 have been fully considered and are persuasive.  
Applicant first argues that the claims do not recite an abstract idea, but claims 1–20 do recite facilitating authentications with the same merchant, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  
Claims 1–20, however, further recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  Rather than merely applying the claimed invention to a technological environment, the claimed invention is directed to the technology itself.  As Applicant argues, these claims involve reducing latency and the computing resources involved in payment processing, which improves the payment processing technology itself, rather than merely applying the payment processing technology to the abstract idea, as explained further in the specification (¶ 18: “As one skilled in the art will appreciate in light of this disclosure, certain embodiments may be capable of achieving certain advantages, including some or all of the following: (1) improving the performance of a computing system by reducing network latency associated with communicating with a third-party system to enable SCA; (2) improving reliability of the computing system by avoiding communication over a third-party network with additional network hops to perform SCA; . . . (4) improving the functioning of the computing system through a more streamlined payment process for low-risk transactions that reduces user frustration; . . . (6) avoiding a redirection to a third-party system for authentication, which conserves computing resources (e.g. processing utilization, memory utilization, network traffic, data payloads, etc.) on multiple systems . . ..”).  Thus, the limitations of claims 1–20, in combination, integrate the abstract idea into a practical application.
Because the claims are integrated into a practical application, it is not necessary to determine whether the claims recite significantly more than the judicial exception.  As Applicant argues, however, the claims recite an improvement to functioning of computer systems, so they also recite significantly more than the judicial exception.
For these reasons, in light of Applicant’s amendments and arguments, the rejection of claims 1–20 under 35 U.S.C. 101 has been withdrawn. 
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on May 5, 2021 with respect to claims 1–20 have been fully considered but they are not persuasive.
Regarding claim 4, Applicant argues that Dimmick (U.S. Patent App. No. 2013/0073463) fails to disclose the limitation “determining, via at least one of one or more computing devices, that a payee entity has been designated as a trusted beneficiary for a particular payment instrument issued by a particular payment issuer.”  Applicant explains that Dimmick refers to a party being an issuer trusted party, but does not disclose designating a payee as a trusted beneficiary for a particular payment instrument.  Applicant further points out that the issuer trusted party is different from the trusted beneficiary because the trusted beneficiary refrains from redirecting to communicate with the issuer system.  As explained above, however, these amended limitations are taught by Ecker (U.S. Patent App. No. 2019/0188705) (¶ 42: “One or more of the computer-readable media 216 may store a pre-authorization database 220 of payment cards for which the card issuer has pre-authorized the POS terminal 200 to authorize a financial transaction offline (i.e. without communicating with the issuer server 300).”).  Thus, Applicant’s arguments with respect to Dimmick are not persuasive because the cited references, in combination, disclose “determining, via at least one of one or more computing devices, that a payee entity has been designated as a trusted beneficiary for a particular payment instrument issued by a particular payment issuer.”
Applicant further argues that Lin (U.S. Patent App. No. 2015/0149308) fails to disclose the limitation “generating, via at least one of the one or more computing devices, a user interface that facilitates a user selection of one of a plurality of payment instruments associated with a user account, the plurality of payment instruments including the particular payment instrument, the user interface differentiating the particular payment instrument based at least in part on the payee entity being designated as the trusted beneficiary for the particular payment instrument.”  Applicant explains that Lin refers to displaying a recommended credit card, and thus does not disclose that the recommended credit card has the payee entity designated as a trusted beneficiary.  Dimmick, however, is cited to disclose a payment instrument being designated as trusted, and Lin is then cited only to show that this card can then be displayed as a recommended option.  The two teachings are necessarily separate because they come from different references, but one of ordinary skill in the art would have been motivated to take the trusted option from Dimmick and display it as a recommendation, so that users can take advantage of potential benefits, as explained in Lin (¶ 1–3).  Thus, the cited references, in combination, disclose “generating, via at least one of the one or more computing devices, a user interface that facilitates a user selection of one of a plurality of payment instruments associated with a user account, the plurality of payment instruments including the particular payment instrument, the user interface differentiating the particular 
Applicant argues that claim 1 and 16 are allowable based on similar reasoning. Thus, for the reasons discussed above, the newly cited references do disclose all the limitations of claims 1 and 16.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 4, and 16, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, the cited references disclose all the limitations of claims 1, 4, and 16.  Thus, Applicant’s arguments with respect to claims 2, 3, 5–15, and 17–20 are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Purves, U.S. Patent App. No. 2017/0213200, discloses a merchant checkout graphical user interface.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696    

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696